               Case 18-12808-KG     Doc 95-2    Filed 01/30/19   Page 1 of 4



                                         Exhibit B

                             Miriam Martinez Deposition Topics




ACTIVE\87298118.v1-1/30/19
                Case 18-12808-KG         Doc 95-2      Filed 01/30/19     Page 2 of 4



          The definitions set forth in Exhibit A filed herewith apply to the following Deposition

Topics:

                      DEPOSITION TOPICS FOR MIRIAM MARTINEZ

          1.     The financial condition of the Debtors and their affiliates.

          2.     The Martinez Declaration, including the process by which it was drafted and any

statements therein.

          3.     The decision to commence the Chapter 11 Cases, including the individuals

consulted, the process followed and the reasons for the decision.

          4.     The decision to pursue claims and causes of action against the Lender Parties,

including the individuals consulted, the process followed and the reasons for the decision.

          5.     The Loan Agreement and its amendments, the obligations thereunder, the

borrowing requests made thereunder and the Lender Parties’ actions in connection therewith.

          6.     All financial statements and related certifications pertaining to the Debtors’ assets

and the value thereof.

          7.     The value of the Debtors’ assets and the process, methodologies, considerations

and data used to value such assets, including any asset value reported in connection with (i) any

current or prior effort to raise capital or reduce debt, including (in each case) the potential sale of

any of the Debtors’ life insurance policies, and (ii) the determination to file the Chapter 11

Cases.

          8.     The Debtors’ management of their life settlement portfolio, including the

optimization of premiums.

          9.     The individuals who direct the Debtors’ decision-making and the process by

which such individuals give such direction and make such decisions.




ACTIVE\87298118.v1-1/30/19
               Case 18-12808-KG          Doc 95-2      Filed 01/30/19   Page 3 of 4



        10.     The individuals who direct the Debtors’ daily activities and the process by which

such individuals give such direction and make decisions related to the Debtors’ daily activities.

        11.     The retention and oversight of the Debtors’ Professionals.

        12.     The specific tasks and services performed for the Debtors by or through Imperial

Finance and the individuals performing those tasks and services.

        13.     The costs charged to the Debtors for the tasks services provided by or through

Imperial Finance and how such costs were determined/allocated.

        14.     Any benefits to any non-Debtor affiliates of the Debtors for the services provided

by Imperial Finance.

        15.     Any benefits that Emergent’s status as a publicly-traded entity provides to the

Debtors.

        16.     The determination by the Debtors to obtain services through Imperial Finance,

rather than a third party.

        17.     The Independent Manager as defined in the Loan Agreement, including that

individual’s identity, selection, responsibilities, and compensation.

        18.     The work such Independent Manager has performed.

        19.     The Independent Director as defined in the Loan Agreement, including that

individual’s identity, selection, responsibilities, and compensation.

        20.     The work such Independent Director has performed.

        21.     Any transfers of cash or other property from any of the Debtors to any non-Debtor

affiliate, including the individuals directing such transfers.

        22.     The creditors and stakeholders of the Debtors.




                                                   2
ACTIVE\87298118.v1-1/30/19
               Case 18-12808-KG         Doc 95-2      Filed 01/30/19     Page 4 of 4



        23.     The Debtors’ tax structure, the rationale for such structure, and the tax

implications, requirements and risks thereof.

        24.     Any current or prior effort by the Debtors to raise capital or reduce debt,

including (in each case) the potential sale of any of the Debtors’ life insurance policies.




                                                  3
ACTIVE\87298118.v1-1/30/19
